Appeal from a decision of the Workers’ Compensation Board, filed March 1, 1979, which found that claimant had not sustained an accidental injury arising out of and in the course of his employment and, *667accordingly, disallowed the claim. The board found: "based on the credible testimony, claimant’s work activities prior to and after October, 1974 neither involved nor induced emotional stress and strain or tension greater than the countless differences and irritations to which all workers are occasionally subjected without untoward result and that claimant’s angina pectoris did not constitute an accidental injury arising out of and in the course of employment.” Substantial evidence in the record supports this determination of the board. Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.